                                              UNITED STATES BANKRUPTCY COURT
                                               SOUTHERN DISTRICT OF NEW YORK


In re Marlaina Koller Croes                                                          Case No. 20–22239 (RDD)
      Debtor                                                                Reporting Period: 6/1/20 - 6/30/20

                                                                              Social Security # ***-**-6000
                                                                                   (last 4 digits only)


                                                   MONTHLY OPERATING REPORT
                                                   (INDIVIDUAL WAGE EARNERS)

     File with the Court and submit a copy to the United States Trustee within 20 days after the end of the
     month and submit a copy of the report to any official committee appointed in the case.
     (Reports for Rochester and Buffalo Divisions of Western District of New York are due 15 days after the
     end of the month, as are the reports for Southern District of New York.)


     REQUIRED DOCUMENTS                                                     Form No.                          Document    Explanation
                                                                                                              Attached     Attached
     Schedule of Cash Receipts and Disbursements                            MOR-1 (INDV)                  x
        Bank Reconciliation (or copies of debtor's bank                     MOR-1 (CONT)
     reconciliations)
        Copies of bank statements                                                                         x
     Disbursement Journal                                                   MOR-2 (INDV)                  x
     Balance Sheet                                                          MOR-3 (INDV)                  x
        Copies of tax returns filed during reporting period
     Summary of Unpaid Post-petition Debts                                  MOR-4 (INDV)                  x
     Status of Secured Notes, Leases, Installment Payments                  MOR-5 (INDV)                  x
     Debtor Questionnaire                                                   MOR-6 (INDV)                  x


     I declare under penalty of perjury ( 28 U.S.C. Section 1746) that the documents attached to this report are true and
     correct to the best of my knowledge and belief.


     /s/ Marlaina Koller Croes                                                                                     Date     8/18/2020




                                                                                                                               FORM MOR (INDV)
                                                                                                                                        2/2008
                                                                                                                                   PAGE 1 OF 9
In re Marlaina Koller Croes                                                                  Case No. 20–22239 (RDD)
      Debtor                                                                        Reporting Period: 6/1/20 - 6/30/20

                         INDIVIDUAL DEBTOR CASH RECEIPTS AND CASH DISBURSEMENTS
                                     (This Form must be submitted for each bank account maintained by the Debtor)

     Amounts reported should be per the debtor's books, not the bank statement. The beginning cash should be the ending
     cash from the prior month or, if this is the first report, the amount should be the balance on the date the petition was
     filed. Attach the bank statements and a detailed list of all disbursements made during the report period that includes
     the date, the check number, the payee, the transaction description, and the amount. A bank reconciliation must
     be attached for each account. [See MOR-1 (CON'T)]

                                                                                         Current Month              Cumulative Filing to Date
                                                                                              Actual                            Actual

     Cash - Beginning of Month                                                       $                 27.18    $                        887.86
     RECEIPTS
      Unemployment/Economic Impact Payments                                          $            4,830.00      $                    15,022.00
      Interest and Dividend Income                                                   $                 -        $                          -
      Alimony and Child Support                                                      $                 -        $                          -
      Social Security and Pension Income                                             $                 -        $                          -
      Transfers (non-Debtor spouse)                                                  $              740.00      $                     3,273.36
      Gifts                                                                                                     $                       620.00
      Refunds/Exchanges                                                              $             123.73       $                       123.73
      Credit Adjustment                                                              $             267.50       $                       267.50
      Tax Refund                                                                     $           9,092.00       $                     9,092.00
       Total Receipts                                                                $          15,053.23       $                    28,398.59
     DISBURSEMENTS
      ORDINARY ITEMS:
       Mortgage Payment(s)                                                           $                 -        $                          -
       Rental Payment(s)                                                             $                 -        $                          -
       Other Secured Note Payments                                                   $                 -        $                          -
      Buisness Expenses                                                              $              339.99      $                     1,397.19
       Utilities                                                                     $            1,236.04      $                     2,003.40
       Insurance                                                                     $               15.00      $                       515.00
       Lease Payments                                                                                           $                     1,069.70
      Transportation                                                                 $             454.80       $                       966.54
       IRA Contributions                                                             $                -         $                          -
       Repairs and Maintenance                                                       $           1,021.84       $                     1,177.98
       Medical Expenses                                                              $             109.09       $                       309.09
       Food, Clothing, Hygiene                                                       $           3,519.10       $                     9,495.55
      Household                                                                      $           2,420.53       $                     4,035.87
       Taxes - Real Estate                                                           $                -         $                          -
       Taxes - Personal Property                                                     $                -         $                          -
       Taxes - Other (attach schedule)                                               $                -         $                          -
       Travel and Entertainment                                                      $              42.45       $                       638.65
       Donation/Chairty                                                              $                -         $                       256.83
      Bank Service Fees                                                              $               1.75       $                       347.60
      Disputed Transactions                                                          $             267.50       $                       267.50
      Transfers (non-Debtor spouse)¹                                                 $           4,150.00       $                     6,983.36
       Total Ordinary Disbursements                                                  $          13,578.09       $                    29,464.26



     1
         Allocation of tax refund.                                                                                                                FORM MOR-1 (INDV)
                                                                                                                                                             2/2008
                                                                                                                                                        PAGE 2 OF 9
In re Marlaina Koller Croes                                           Case No. 20–22239 (RDD)
      Debtor                                                 Reporting Period: 6/1/20 - 6/30/20




      REORGANIZATION ITEMS:
       Professional Fees
       U.S. Trustee Fees                                     $         325.00    $                650.00
       Other Reorganization Expenses (attach schedule)
       Total Reorganization Items                            $         325.00                     650.00

      Total Disbursements (Ordinary + Reorganization)        $       13,903.09   $            30,114.26

      Net Cash Flow (Total Receipts - Total Disbursements)   $        1,150.14   $            (1,715.67)

      Cash - End of Month (Must equal reconciled bank        $        1,177.32   $              (827.81)
     statement)

                                 THE FOLLOWING SECTION MUST BE COMPLETED
     DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH ACTUAL COLUMN)


     TOTAL DISBURSEMENTS                                                         $                            13,903.09
        LESS: TRANSFERS TO OTHER DEBTOR IN POSSESSION ACCOUNTS                   $                             4,417.50
        PLUS: ESTATE DISBURSEMENTS MADE BY OUTSIDE SOURCES
     (i.e. from escrow accounts)
     TOTAL DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE                            $                             9,485.59
     QUARTERLY FEES




                                                                                                           FORM MOR-1 (INDV)
                                                                                                                      2/2008
                                                                                                                 PAGE 3 OF 9
In re Marlaina Koller Croes                                                  Case No. 20–22239 (RDD)
      Debtor                                                        Reporting Period: 6/1/20 - 6/30/20

                                                     BANK RECONCILIATIONS
     Continuation Sheet for MOR-1
     A bank reconciliation must be included for each bank account. The debtor's bank reconciliation may be substituted for this page.
     (Bank account numbers may be redacted to last four numbers.)


                                                  DIP
                                      #5894
     BALANCE PER                       $                 1,177.32
     BOOKS

     BANK BALANCE                      $                 1,177.32
     (+) DEPOSITS IN                   $                       -
     TRANSIT (ATTACH
     LIST)
     (-) OUTSTANDING                   $                       -
     CHECKS (ATTACH
     LIST) :
     OTHER (ATTACH
     EXPLANATION)

     ADJUSTED BANK                     $                 1,177.32
     BALANCE *
     *"Adjusted Bank Balance" must equal "Balance per Books"


     DEPOSITS IN TRANSIT                          Date                      Amount                      Date                      Amount




     CHECKS OUTSTANDING                          Ck. #                      Amount                      Ck. #                     Amount




     OTHER




                                                                                                                                        FORM MOR-1 (CONT)
                                                                                                                                                    2/2008
                                                                                                                                              PAGE 4 OF 9
In re Marlaina Koller Croes                                                                   Case No. 20–22239 (RDD)
      Debtor                                                                         Reporting Period: 6/1/20 - 6/30/20

                                                              BALANCE SHEET
     The Balance Sheet is to be completed on an accrual basis only. Pre-petition liabilities must be classified separately from
     post-petition obligations.

                                     ASSETS                                     BOOK VALUE AT END OF                  BOOK VALUE ON
                                                                                 CURRENT REPORTING                   PETITION DATE OR
                                                                                       MONTH                        SCHEDULED AMOUNT
     SCHEDULE A REAL PROPERTY
     Primary Residence                                                          $                 350,000.00    $                   350,000.00




     Other Property (attach schedule)
     TOTAL REAL PROPERTY ASSETS                                                 $                 350,000.00    $                   350,000.00

     SCHEDULE B PERSONAL PROPERTY
     Cash on Hand                                                               $                       20.50   $                       350.00
     Bank Accounts                                                              $                    1,177.32   $                      3,678.32
     Security Deposits
     Household Goods & Furnishings                                              $                    3,150.00   $                      3,150.00
     Books, Pictures, Art
     Wearing Apparel                                                            $                    1,500.00   $                      1,500.00
     Furs and Jewelry                                                           $                    2,000.00   $                      2,000.00
     Firearms & Sports Equipment                                                $                     325.00    $                       325.00
     Insurance Policies
     Annuities
     Education IRAs                                                             $                    1,800.00   $                      1,800.00
     Partnerships & Joint Ventures
     Government & Corporate Bonds
     Accounts Receivable
     Alimony, maintenance, support or property settlements                      $                  20,000.00    $                     20,000.00
     Other Liquidated Debts
     Equitable Interests in Schedule A property
     Contingent Interests
     Other Claims                                                               $              25,280,000.00    $                 25,280,000.00
     Licenses & Franchises
     Customer Lists
     Autos, Trucks & Other Vehicles                                             $                  32,400.00    $                     32,400.00
     Boats & Motors
     Aircraft
     Office Equipment
     Machinery, supplies, equipment used for business
     Inventory
     Animals                                                                    $                    2,400.00   $                      2,400.00
     Farm Supplies
     Other Personal Property (attach schedule)
     TOTAL PERSONAL PROPERTY                                                    $              25,344,772.82    $                 25,347,603.32
     TOTAL ASSETS                                                               $              25,694,772.82    $                 25,697,603.32




                                                                                                                                         FORM MOR-3 (INDV)
                                                                                                                                                    2/2008
                                                                                                                                               PAGE 5 OF 9
In re Marlaina Koller Croes                                      Case No. 20–22239 (RDD)
      Debtor                                            Reporting Period: 6/1/20 - 6/30/20


                 LIABILITIES AND OWNER EQUITY      BOOK VALUE AT END OF             BOOK VALUE ON
                                                    CURRENT REPORTING              PETITION DATE OR
                                                          MONTH                   SCHEDULED AMOUNT
     LIABILITIES NOT SUBJECT TO COMPROMISE (Postpetition)
     Federal Income Taxes (not deducted from wages)
     FICA/Medicare (not deducted from wages)
     State Taxes (not deducted from wages)
     Real Estate Taxes
     Other Taxes (attach schedule)
     TOTAL TAXES
     Professional Fees                                $           76,007.04
     Other Post-petition Liabilities (list creditors)




     TOTAL POST-PETITION LIABILITIES               $              76,007.04

     LIABILITIES SUBJECT TO COMPROMISE (Pre-Petition)
     Secured Debt                                  $           5,339,150.54   $            5,339,150.54
     Priority Debt                                 $           3,180,000.00   $            3,180,000.00
     Unsecured Debt                                $          13,838,615.37   $           13,838,615.37
     TOTAL PRE-PETITION LIABILITIES                $          22,357,765.91   $           22,357,765.91

     TOTAL LIABILITIES                             $          22,433,772.95   $           22,357,765.91




                                                                                                 FORM MOR-3 (INDV)
                                                                                                            2/2008
                                                                                                       PAGE 6 OF 9
In re Marlaina Koller Croes                                                                               Case No. 20–22239 (RDD)
      Debtor                                                                                     Reporting Period: 6/1/20 - 6/30/20


                                        SUMMARY OF UNPAID POST-PETITION DEBTS


                                                                                            Number of Days Past Due
                                                           Current          0-30            31-60             61-90            Over 91           Total
     Mortgage                                          $     2,615.99   $    2,615.99   $      2,615.99   $     2,615.99                     $     10,463.96
     Rent
     Secured Debt/Adequate Protection
     Payments
     Professional Fees                                 $    19,031.86   $   16,717.46   $     18,919.81   $    14,123.03   $     7,214.88 $        76,007.04
     Other Post-Petition debt (list creditor)




     Total Post-petition Debts                         $    21,647.85   $    19,333.45 $      21,535.80 $      16,739.02 $        7,214.88 $       86,471.00


     Explain how and when the Debtor intends to pay any past due post-petition debts.
     The Debtor plans to reach an agreement with respect to the mortgage through the Loss Mitigation Program.
     Professional fees are to be paid in accordance with the order of this Court authorizing the retention of bankruptcy
     counsel.




                                                                                                                                         FORM MOR-4 (INDV)
                                                                                                                                                    2/2008
                                                                                                                                               PAGE 7 OF 9
In re Marlaina Koller Croes                                  Case No. 20–22239 (RDD)
      Debtor                                        Reporting Period: 6/1/20 - 6/30/20


            POST-PETITION STATUS OF SECURED NOTES, LEASES PAYABLE
                     AND ADEQUATE PROTECTION PAYMENTS

                                         SCHEDULED
                                          MONTHLY        AMOUNT PAID     TOTAL UNPAID POST-
               NAME OF CREDITOR         PAYMENT DUE     DURING MONTH         PETITION




                                       TOTAL PAYMENTS




                                  INSTALLMENT PAYMENTS


                                                                         PAYMENT AMOUNT &
                TYPE OF POLICY            CARRIER       PERIOD COVERED      FREQUENCY




                                                                                              FORM MOR-5 (INDV)
                                                                                                         2/2008
                                                                                                    PAGE 8 OF 9
In re Marlaina Koller Croes                                                        Case No. 20–22239 (RDD)
      Debtor                                                              Reporting Period: 6/1/20 - 6/30/20



                               DEBTOR QUESTIONNAIRE
     Must be completed each month. If the answer to any of the            Yes       No
     questions is “Yes”, provide a detailed explanation of each
     item. Attach additional sheets if necessary.
     Have any funds been disbursed from any account other than a                         x
   1 debtor in possession account this reporting period?
     Is the Debtor delinquent in the timely filing of any post-petition                  x
   2 tax returns?
                                                                                         x
       Are property insurance, automobile insurance, or other necessary
   3   insurance coverages expired or cancelled, or has the debtor
       received notice of expiration or cancellation of such policies?
       Is the Debtor delinquent in paying any insurance premium                          x
   4   payment?
       Have any payments been made on pre-petition liabilities this                      x
   5   reporting period?
   6   Are any post petition State or Federal income taxes past due?                     x
   7   Are any post petition real estate taxes past due?                                 x
   8   Are any other post petition taxes past due?                                       x
       Have any pre-petition taxes been paid during this reporting                       x
   9   period?
  10   Are any amounts owed to post petition creditors delinquent?                       x
       Have any post petition loans been been received by the Debtor                     x
  11   from any party?
  12   Is the Debtor delinquent in paying any U.S. Trustee fees?                         x
       Is the Debtor delinquent with any court ordered payments to                       x
  13   attorneys or other professionals?




                                                                                                     FORM MOR-6 (INDV)
                                                                                                                2/2008
                                                                                                           PAGE 9 OF 9
P.O. Box 15284
Wilmington, DE 19850
                                                                                 Customer service information


                                                                                 Customer service: 1.800.432.1000
                                                                                 TDD/TTY users only: 1.800.288.4408
  MARLAINA KOLLER                                                                En Español: 1.800.688.6086
  DEBTOR IN POSSESSION ACCOUNT
  222 GAILMORE DR                                                                bankofamerica.com
  YONKERS, NY 10710-3504
                                                                                 Bank of America, N.A.
                                                                                 P.O. Box 25118
                                                                                 Tampa, FL 33622-5118




Your Adv Plus Banking
for May 27, 2020 to June 25, 2020                                            Account number:                  5894
MARLAINA KOLLER                 DEBTOR IN POSSESSION ACCOUNT

Account summary
Beginning balance on May 27, 2020                                  $27.18
Deposits and other additions                                     15,053.23
Withdrawals and other subtractions                              -13,903.09
Checks                                                               -0.00
Service fees                                                         -0.00

Ending balance on June 25, 2020                                 $1,177.32




PULL: B CYCLE: 17 SPEC: E DELIVERY: E TYPE:   IMAGE: B BC: NY                                            Page 1 of 8
MARLAINA KOLLER ! Account #             5894 ! May 27, 2020 to June 25, 2020


IMPORTANT INFORMATION:
BANK DEPOSIT ACCOUNTS
How to Contact Us - You may call us at the telephone number listed on the front of this statement.

Updating your contact information - We encourage you to keep your contact information up-to-date. This includes address,
email and phone number. If your information has changed, the easiest way to update it is by visiting the Help & Support tab of
Online Banking.

Deposit agreement - When you opened your account, you received a deposit agreement and fee schedule and agreed that your
account would be governed by the terms of these documents, as we may amend them from time to time. These documents are
part of the contract for your deposit account and govern all transactions relating to your account, including all deposits and
withdrawals. Copies of both the deposit agreement and fee schedule which contain the current version of the terms and
conditions of your account relationship may be obtained at our financial centers.

Electronic transfers: In case of errors or questions about your electronic transfers - If you think your statement or receipt is
wrong or you need more information about an electronic transfer (e.g., ATM transactions, direct deposits or withdrawals,
point-of-sale transactions) on the statement or receipt, telephone or write us at the address and number listed on the front of
this statement as soon as you can. We must hear from you no later than 60 days after we sent you the FIRST statement on
which the error or problem appeared.

    -   Tell us your name and account number.
    -   Describe the error or transfer you are unsure about, and explain as clearly as you can why you believe there is an error
        or why you need more information.
    -   Tell us the dollar amount of the suspected error.

For consumer accounts used primarily for personal, family or household purposes, we will investigate your complaint and will
correct any error promptly. If we take more than 10 business days (10 calendar days if you are a Massachusetts customer) (20
business days if you are a new customer, for electronic transfers occurring during the first 30 days after the first deposit is
made to your account) to do this, we will provisionally credit your account for the amount you think is in error, so that you will
have use of the money during the time it will take to complete our investigation.

For other accounts, we investigate, and if we find we have made an error, we credit your account at the conclusion of our
investigation.

Reporting other problems - You must examine your statement carefully and promptly. You are in the best position to discover
errors and unauthorized transactions on your account. If you fail to notify us in writing of suspected problems or an
unauthorized transaction within the time period specified in the deposit agreement (which periods are no more than 60 days
after we make the statement available to you and in some cases are 30 days or less), we are not liable to you and you agree to
not make a claim against us, for the problems or unauthorized transactions.

Direct deposits - If you have arranged to have direct deposits made to your account at least once every 60 days from the same
person or company, you may call us to find out if the deposit was made as scheduled. You may also review your activity online
or visit a financial center for information.


© 2020 Bank of America Corporation




                                                                                                                  Page 2 of 8
MARLAINA KOLLER ! Account #           5894 ! May 27, 2020 to June 25, 2020




Deposits and other additions
Date        Description                                                                                             Amount

05/27/20    NYS DOL UI DD     DES:UI DD   ID:F610A0830 14 INDN:M KOLLER          CO ID:XXXXXXXXXU                   525.00
            PPD

05/27/20    NYS DOL UI DD     DES:UI DD   ID:F610A0830 14 INDN:M KOLLER          CO ID:XXXXXXXXXU                   441.00
            PPD

06/02/20    NYS DOL UI DD     DES:UI DD   ID:F610A0830 15 INDN:M KOLLER          CO ID:XXXXXXXXXU                   525.00
            PPD

06/02/20    NYS DOL UI DD     DES:UI DD   ID:F610A0830 15 INDN:M KOLLER          CO ID:XXXXXXXXXU                   441.00
            PPD

06/09/20    NYS DOL UI DD     DES:UI DD   ID:F610A0830 16 INDN:M KOLLER          CO ID:XXXXXXXXXU                   525.00
            PPD

06/09/20    NYS DOL UI DD     DES:UI DD   ID:F610A0830 16 INDN:M KOLLER          CO ID:XXXXXXXXXU                   441.00
            PPD

06/09/20    CHECKCARD 0609 SHARIS BERRIES FRUITBQ 800-476-9377 NY 7469216016110020352                                70.75

06/15/20    BKOFAMERICA ATM 06/15 #000001547 DEPOSIT CENTRAL PLAZA           YONKERS   NY                        9,092.00

06/16/20    NYS DOL UI DD     DES:UI DD   ID:F610A0830 16 INDN:M KOLLER          CO ID:XXXXXXXXXU                   525.00
            PPD

06/16/20    NYS DOL UI DD     DES:UI DD   ID:F610A0830 16 INDN:M KOLLER          CO ID:XXXXXXXXXU                   441.00
            PPD

06/23/20    NYS DOL UI DD     DES:UI DD   ID:F610A0830 17 INDN:M KOLLER          CO ID:XXXXXXXXXU                   525.00
            PPD

06/23/20    NYS DOL UI DD     DES:UI DD   ID:F610A0830 17 INDN:M KOLLER          CO ID:XXXXXXXXXU                   441.00
            PPD

06/24/20    BKOFAMERICA ATM 06/24 #000004658 DEPOSIT CENTRAL PLAZA           YONKERS   NY                           740.00

06/24/20    CHECKCARD 0623 LOWES #01952* MATAMORAS           PA 7469216017510099674                                  52.98

06/25/20    Temporary Credit Adjustment on 06/25/20                                                                  66.90

06/25/20    Temporary Credit Adjustment on 06/25/20                                                                  65.90

06/25/20    Temporary Credit Adjustment on 06/25/20                                                                  52.46
                                                                                                    continued on the next page




                                                                                                    Page 3 of 8
MARLAINA KOLLER ! Account #           5894 ! May 27, 2020 to June 25, 2020




Deposits and other additions - continued
Date        Description                                                                                                Amount

06/25/20    Temporary Credit Adjustment on 06/25/20                                                                     48.65

06/25/20    Temporary Credit Adjustment on 06/25/20                                                                     33.59

Total deposits and other additions                                                                           $15,053.23



Withdrawals and other subtractions
Date        Description                                                                                                Amount

05/27/20    Grassy Sprain 05/27 #000221291 PURCHASE Grassy Sprain Har Yonkers      NY                                  -14.57

05/27/20    SHELL SERVICE 05/27 #000774900 PURCHASE SHELL SERVICE S          YONKERS    NY                             -45.67

05/28/20    CHECKCARD 0527 fivebelow.com 844-452-3569 PA 24137460149600121403761                                       -62.75

05/28/20    CHECKCARD 0527 DUNKIN #340208 Q35 YONKERS            NY 24431060149838000007581                            -26.44

05/28/20    LOWE'S #3305      05/28 #000982062 PURCHASE LOWE'S #3305         YONKERS    NY                           -196.69

05/28/20    LOWE'S #3305      05/28 #000644788 PURCHASE LOWE'S #3305         YONKERS    NY                               -8.87

05/29/20    CHECKCARD 0528 OUR FAMILY WIZARD. COM 952-5488121 MN 24717050149641494401294                             -107.79

05/29/20    CHECKCARD 0528 DOORDASH*GARDEN CATERI WWW.DOORDASH.CA                                                      -48.65
            24492150150637635150894

05/29/20    CHECKCARD 0528 BJ & EA TWINS INC YONKERS         NY 24692160150100793212052                                -46.10

05/29/20    CHECKCARD 0528 DUNWOODIE DAIRY YONKERS            NY 24011330149900010200286                               -58.34

06/01/20    CHECKCARD 0530 DOORDASH*FIVE GUYS WWW.DOORDASH.CA 24492150151637726444254                                  -33.59

06/01/20    CHECKCARD 0529 SP * INSECT LORE HTTPSINSECTLOCA 24492150151637721733347                                    -50.01

06/01/20    STOP & SHOP 05 05/30 #000390065 PURCHASE STOP & SHOP 0599 GREENBURGH                  NY                 -164.43

06/01/20    CVS/PHARMACY # 05/30 #000404663 PURCHASE CVS/PHARMACY #00 ARDSLEY                NY                        -92.98

06/01/20    DECICCO S 0141 05/30 #000060521 PURCHASE DECICCO S 014180 ARDSLEY            NY                            -36.30

06/03/20    VALUE PLU 485 06/03 #000363130 PURCHASE VALUE PLU 485 TUC YONKERS                NY                          -9.09

06/04/20    CHECKCARD 0603 FRADELIS YONKERS           NY 24011330155900019700063                                       -23.24

06/04/20    CHECKCARD 0603 GEICO *AUTO MACON            DC 24692160155100621627716                                     -15.00

06/04/20    CHECKCARD 0603 SAMSCLUB #6674 ELMSFORD            NY 24226380156091003959199                             -128.98

06/04/20    LOWE'S #3305      06/04 #000840696 PURCHASE LOWE'S #3305         YONKERS    NY                           -211.23

06/05/20    CHECKCARD 0603 COMMUNITY SELF STORAGE, 800-789-3638 PA 24137460156500646479983                           -300.00

06/05/20    CHECKCARD 0604 APPLE.COM/BILL 866-712-7753 CA 24692160156100168774128 RECURRING                            -27.19

06/05/20    CHECKCARD 0604 APPLE.COM/BILL 866-712-7753 CA 24692160156100168783657 RECURRING                            -17.40

06/05/20    CHECKCARD 0604 APPLE.COM/BILL 866-712-7753 CA 24692160156100168916737 RECURRING                              -2.99

06/05/20    CHECKCARD 0604 APPLE.COM/BILL 866-712-7753 CA 24692160156100167914691                                      -10.88

06/05/20    CHECKCARD 0604 SHARIS BERRIES FRUITBQ 800-476-9377 NY 24692160156100908937969                              -70.75

06/08/20    SHELL SERVICE 06/07 #000830934 PURCHASE SHELL SERVICE S          YONKERS    NY                             -35.52

06/08/20    CHECKCARD 0607 UBER EATS HELP.UBER.COMCA 24492150159713835332409                                           -20.90

06/08/20    CHECKCARD 0607 BP#9248865BELL YONKERS           NY                                                         -10.00
                                                                                                       continued on the next page




                                                                                                       Page 4 of 8
MARLAINA KOLLER ! Account #          5894 ! May 27, 2020 to June 25, 2020




Withdrawals and other subtractions - continued
Date        Description                                                                                                 Amount

06/09/20    STOP & SHOP 05 06/09 #000851937 PURCHASE STOP & SHOP 0599 GREENBURGH              NY                      -357.66

06/10/20    CHECKCARD 0609 DUNKIN #302955 Q35 ELMSFORD           NY 24431060162838001251578                             -28.35

06/10/20    CHECKCARD 0609 PP*refresh beauty bar ELMSFORD       NY 24310330161003109110069                            -420.00

06/10/20    CHECKCARD 0609 Dr. Miriam Schechner NEW YORK       NY 24270740161037205156020                             -100.00

06/11/20    CHECKCARD 0610 UBER EATS HELP.UBER.COMCA 24492150162743010154570                                            -32.14

06/11/20    CHECKCARD 0610 SHERWIN WILLIAMS 705321 WHITE PLAINS NY 24431060162981000122372                              -21.01

06/12/20    CHECKCARD 0611 CDT*RESUMENERD 844-363- 844-363-0076             74704540163017041812138                       -1.00

06/12/20    CHECKCARD 0611 CDT*RESUMENERD 844-363- 844-363-0076             74704540163017041812146                       -0.75

06/12/20    CHECKCARD 0611 APPLE.COM/BILL 800-275-2273 CA 24430990163828743678327                                       -52.17

06/12/20    CHECKCARD 0611 APPLE.COM/BILL 866-712-7753 CA 24692160164100036544687 RECURRING                               -8.70

06/15/20    CHECKCARD 0613 SHELL OIL 57546547506 SUSSEX          NJ 24316050166548153017571                             -34.40

06/15/20    CHECKCARD 0613 SUNOCO 0042336 HASTINGS-ON-HNY                                                               -20.02

06/15/20    CHECKCARD 0613 BURGER KING 4NY13 HASTINGS ON HNY 24692160166100664575019                                    -36.90

06/15/20    OPTIMUM 7803      DES:CABLEPMMT ID:52316702 INDN:M KOLLER                CO ID:9078030001                 -328.68
            PPD

06/16/20    SHELL SERVICE 06/16 #000192180 PURCHASE SHELL SERVICE S           YONKERS    NY                             -55.82

06/16/20    CONED RESIDENTIA DES:BILL PAY ID:13823682691 INDN: CONED RESIDENTIAL IMM CO                               -460.00
            ID:7529181411 TEL

06/16/20    QUARTERLY FEE DES:PAYMENT        ID:6O0SBMOIO61 INDN:MARLAINA KOLLER CROES CO                             -325.00
            ID:1501000502 WEB

06/17/20    CHECKCARD 0616 CARLOS RESTAURANT YONKERS            NY 24632690169000736045304                              -44.30

06/17/20    WALGREENS STOR 06/16 #000915971 PURCHASE WALGREENS STORE 1 YONKERS                NY                        -75.11

06/17/20    CAPITAL ONE AUTO DES:CARPAY     ID:006205152692148 INDN:MARLAINA L KOLLER          CO                     -541.90
            ID:9541719806 TEL

06/18/20    CHECKCARD 0617 WHITE PLAINS PARKING-P 914-422-1232 NY 24692160169100440762144                                 -2.38

06/18/20    CHECKCARD 0617 WHITE PLAINS PARKING-P 914-422-1232 NY 24692160169100440757987                                 -2.07

06/18/20    CHECKCARD 0617 WHITE PLAINS PARKING-P 914-422-1232 NY 24692160169100440761195                                 -2.70

06/18/20    CHECKCARD 0617 SUNOCO 0505954801 PARSIPPANY NJ 24022070170016009997393                                      -43.81

06/18/20    CHECKCARD 0617 ROCKET LAWYER US WWW.ROCKETLAWCA 24492150169637202718965                                     -39.99

06/18/20    CHECKCARD 0617 UBER EATS HELP.UBER.COMCA 24492150169713417562850                                            -85.17

06/18/20    NY TLR cash withdrawal from CHK 5894                                                                    -2,015.00

06/18/20    WALGREENS STOR 06/18 #000748938 PURCHASE WALGREENS STORE 1 DOBBS FERRY NY                                   -27.99

06/18/20    WALGREENS STOR 06/18 #000857022 PURCHASE WALGREENS STORE 1 DOBBS FERRY NY                                 -389.12

06/18/20    AMOCO#1832674A 06/18 #000806150 PURCHASE AMOCO#1832674AR              ARDSLEY     NY                        -63.57
                                                                                                        continued on the next page




                                                                                                        Page 5 of 8
MARLAINA KOLLER ! Account #           5894 ! May 27, 2020 to June 25, 2020




Withdrawals and other subtractions - continued
Date        Description                                                                                                Amount

06/18/20    KMART 9416     06/18 #000392188 PURCHASE KMART 9416              WHITE PLAINS NY                         -272.86

06/18/20    LESLIE'S POOL 06/18 #000472423 PURCHASE LESLIE'S POOL SPL WHITE PLAINS NY                                  -15.16

06/18/20    STOP & SHOP 05 06/18 #000428816 PURCHASE STOP & SHOP 0599 GREENBURGH                  NY                 -277.41

06/18/20    SHOPRITE TUCKA 06/18 #000950212 PURCHASE SHOPRITE TUCKAHOE YONKERS                    NY                   -22.83

06/19/20    LOWE'S #3305      06/19 #000977172 PURCHASE LOWE'S #3305         YONKERS       NY                        -167.95

06/22/20    CHECKCARD 0618 WESTCHESTER AUTO REPAIR YONKERS             NY 24801660171016027122408                      -10.00

06/22/20    CHECKCARD 0617 U-HAUL MOVING & STORAGE YONKERS              NY 24137460171500711330088                   -356.57

06/22/20    CHECKCARD 0618 FERRY AUTO CARE INC DOBBS FERRY NY 24692160171100921229411                                -349.26

06/22/20    CHECKCARD 0619 MCDONALD'S F12597 YONKERS             NY 24427330171740281285981                            -23.53

06/22/20    CHECKCARD 0620 DOORDASH*WINGSTOP WWW.DOORDASH.CA 24492150172637433472742                                   -66.90

06/22/20    NY TLR cash withdrawal from CHK 5894                                                                       -45.00

06/22/20    NY TLR cash withdrawal from CHK 5894                                                                   -1,340.00

06/22/20    CHECKCARD 0620 Xanadu Inc Yonkers      NY 24426290173017168686176                                          -43.34

06/22/20    BARNESNOBLE 26 06/20 #000608007 PURCHASE BARNESNOBLE 2614 Yonkers                    NY                  -106.58

06/22/20    CHECKCARD 0620 THE HOME DEPOT #4162 MATAMORAS             PA 24610430173010202374543                     -220.50

06/22/20    SHELL SERVICE 06/20 #000464472 PURCHASE SHELL SERVICE S            SCARSDALE     NY                        -48.35

06/22/20    LOWE'S #3305      06/20 #000395377 PURCHASE LOWE'S #3305         YONKERS       NY                          -17.96

06/22/20    CHECKCARD 0620 MCDONALD'S F12597 YONKERS             NY 24427330172740276677878                            -24.42

06/22/20    CHECKCARD 0620 LAW OFFICES OF MICHAEL 212-9013799 NY 24559300173900011514289                             -750.00

06/22/20    CHECKCARD 0621 DOORDASH*TOMATILLO TAC WWW.DOORDASH.CA                                                      -52.46
            24492150173637498698321

06/22/20    BARNESNOBLE 26 06/21 #000456289 PURCHASE BARNESNOBLE 2614 Yonkers                    NY                    -87.06

06/22/20    RITE AID STORE 06/21 #000592499 PURCHASE RITE AID STORE - ARDSLEY              NY                        -122.46

06/22/20    CHECKCARD 0621 DUNKIN #351720 Q35 ARDSLEY            NY 24431060174838000463436                            -15.45

06/22/20    RITE AID STORE 06/21 #000631337 PURCHASE RITE AID STORE - ARDSLEY              NY                            -7.80

06/22/20    CHECKCARD 0621 LOWES #01952* 570-491-9440 PA 24692160173100691409308                                     -318.95

06/22/20    CHECKCARD 0621 ODELL LIQUORS YONKERS           NY 24013390173002651181668                                  -42.45

06/22/20    BP#9773912NEPP 06/21 #000523607 PURCHASE BP#9773912NEPPE              YONKERS        NY                    -50.00

06/22/20    CHECKCARD 0621 BP#9773912NEPP YONKERS           NY                                                         -39.99

06/22/20    VALUE PLUS PHA 06/21 #000036772 PURCHASE VALUE PLUS PHARM YONKERS                    NY                    -47.82

06/23/20    CHECKCARD 0621 CHALANAS RESTAURANT MOUNT VERNON NY 24744550174560000884526                                 -76.62

06/23/20    CHECKCARD 0622 MCDONALD'S F12597 YONKERS             NY 24427330174730247114810                            -39.08

06/23/20    BEST BUY #374 06/23 #000516958 PURCHASE BEST BUY #374             YONKERS       NY                       -244.93

06/23/20    CVS/PHARMACY # 06/23 #000147285 PURCHASE CVS/PHARMACY #00 YONKERS                    NY                    -54.73

06/23/20    AUTOZONE 4768 06/23 #000757398 PURCHASE AUTOZONE 4768 22 YONKERS                     NY                    -20.68

06/23/20    H MART - YONKE 06/23 #000680622 PURCHASE H MART - YONKERS YONKERS                    NY                    -49.75
                                                                                                       continued on the next page




                                                                                                       Page 6 of 8
MARLAINA KOLLER ! Account #                 5894 ! May 27, 2020 to June 25, 2020




Withdrawals and other subtractions - continued
Date          Description                                                                                                                Amount

06/23/20      CVS/PHARMACY # 06/23 #000053309 PURCHASE CVS/PHARMACY #10 YONKERS                                NY                        -78.57

06/24/20      CHECKCARD 0623 AT&T*BILL PAYMENT 800-331-0500 GA 24493980176812480780264                                                  -447.36

06/24/20      CHECKCARD 0623 STEVES AUTOSPA LLC 570-2962215 PA 24377350176000000787038                                                  -100.00

06/24/20      CHECKCARD 0623 DOORDASH*GARDEN CATERI WWW.DOORDASH.CA                                                                      -65.90
              24492150176637705580301

06/24/20      CHECKCARD 0624 UBER EATS HELP.UBER.COMCA 24492150176719794366865                                                           -90.52

06/24/20      LOWE'S #3305      06/24 #000390462 PURCHASE LOWE'S #3305                  YONKERS           NY                             -48.81

06/24/20      BARNESNOBLE 26 06/24 #000262150 PURCHASE BARNESNOBLE 2614 Yonkers                                NY                        -43.53

06/24/20      BARNESNOBLE 26 06/24 #000213233 PURCHASE BARNESNOBLE 2614 Yonkers                                NY                        -11.19

06/24/20      CVS/PHARM 0053 06/24 #000862074 PURCHASE CVS/PHARM 00534-- YONKERS                               NY                        -25.00

06/25/20      Grassy Sprain 06/25 #000087259 PURCHASE Grassy Sprain Har Yonkers                    NY                                    -30.47

06/25/20      AMOCO#1832674A 06/25 #000346975 PURCHASE AMOCO#1832674AR                          ARDSLEY         NY                       -40.83

Total withdrawals and other subtractions                                                                                         -$13,903.09




Service fees
  Your Overdraft and NSF: Returned Item fees for this statement period and year to date are shown below.

                                             Total for this period                   Total year-to-date

  Total Overdraft fees                              $0.00                                 $35.00

  Total NSF: Returned Item fees                     $0.00                                  $0.00

  We want to help you avoid overdraft and returned item fees. Here are a few ways to manage your account and stay on top
  of your balance:
       - Set up Overdraft Protection in Online Banking to avoid declined transactions and save on overdraft fees
       - Sign up for Alerts (footnote 1) to get an email or text message when your balance becomes low
  Please call us or visit us if you have any questions or to discuss your options.
  (footnote 1) You may elect to receive alerts via text or email. Bank of America does not charge for this service but your mobile carrier's
  message and data rates may apply. Delivery of alerts may be affected or delayed by your mobile carrier's coverage.




                                                                                                                            Page 7 of 8
MARLAINA KOLLER ! Account #   5894 ! May 27, 2020 to June 25, 2020




                                   This page intentionally left blank




                                                                        Page 8 of 8
